DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 12/1/2021 is acknowledged.

Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.

Present claims 1-8 correspond to claims 1-8 of parent application 14/890,424, which were included in non-elected Groups I and II that were subjected to restriction at the time of allowance of the ‘424 application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Drawings
Replacement drawings were received on 7/28/2020.  These drawings are not accepted.
The clarity of the figures is not sufficient to be readable and reproducible for publication purposes because of pixilation of the text. The text of Figures 1A, 1C, 1D, 2B, 2C, 3A, 3B, 5 and 6 are contrasted with clear text of Figure 1B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is missing.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “DNA Methylation Levels” rather than “DNA methylation levels”.
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites “measuring DNA methylation levels of at least a portion of polynucleotides…in the test sample”. The “portions of the polynucleotides” is interpreted by one of ordinary skill in the art in view of the instant specification as encompassing portions that are differentially methylated between humans with bladder cancer and those without bladder cancer. The ordinary artisan would recognize that portions of the polynucleotides that are not differentially methylated would not be usable within the claimed methods. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	The claim(s) recite(s):
	“comparing the DNA methylation level of the one or more polynucleotides in the test sample to a reference DNA methylation profile based on the DNA methylation levels of the one or more polynucleotides in a control group, members of which had bladder cancer” (claim 1);

	“DNA Methylation Levels is a percentage of methylated cytosines, defined as a number of methylated cytosines divided by the sum of methylated and unmethylated cytosines” (claim 8).
	The above quoted claim language broadly encompass abstract ideas that may be carried out in a purely mental manner by thinking about and analyzing data.
	The claim also sets forth a natural phenomenon that is the natural occurring correlation between methylation levels of HOXA9, SOX1, NPY, IRAK3, L1-MET and ZO2 and bladder cancer. The correlation underlies the step of “comparing” in concert with the step of “determining”. 
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using a judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exceptions with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass conventional and known techniques as evidenced by paragraphs 19 and 34.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for the use of urine as a sample from a human subject in the context of the claimed methods, does not reasonably provide enablement for the use of any test sample from any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:

Teachings in the Specification and Examples:
The instant specification describes the analysis of urine samples, in particular urine sediment, from human subjects (paras. 50-58).
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high; however, the predictably associated with making a prediction, prognosis and/or diagnosis of bladder cancer or bladder cancer recurrence based on methylation levels determined in any type of test sample is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The art of Feng (PNAS. 2010. 107(19):8689-8694) demonstrates that is known that methylation profiles vary between species. Thus, it is unpredictable that the methylation profile in a test sample from any subject can be used in the parameters of the claimed methods. The methylation profile for example observed in a dog subject may reflect the methylation status of a dog as opposed to be reflective of a methylation profile that occurs in the context of bladder cancer.

Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different types of test sample from different types of subjects, would have to be studied to establish that the methylation profile observed in any test sample from any subject can predictably and reliably be used in methods for prediction, prognosis and/or diagnosis of bladder cancer or bladder cancer recurrence.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff 1 (Cancer Res. 2010. 70(20):8169-8178; cited on the 5/22/2020 IDS).
Regarding claims 1 and 3, Wolff 1 teaches providing a test sample from a subject (p. 8170, Tissue samples and DNA/RNA isolation). Wolff 1 teaches measuring DNA methylations of HOXA9 (p. 8170, Materials and Methods; Supplementary Table 1). Wolff 1 teaches comparing the methylation profile between groups (Supplementary Table 1), including those that have bladder cancer and those that did not. 
Wolff 1 states the identified markers can significantly affect the diagnosis and treatment (p. 8177, column 2).
Regarding claim 7, Wolff 1 teaches that extracting DNA from a test sample, bisulfite conversion and PCR amplification were well-known techniques in the field at the time of the filing of the present application (p. 8171, Bisulfite sequencing and X-chromosome inactivation analysis).
Regarding claim 8, Wolff 1 teaches the DNA methylation levels was expressed as the percentage methylated cytosines over the sum of the methylated and unmethylated cytosines (p. 8170, Validation of GoldenGate DNA methylation results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff 1 (Cancer Res. 2010. 70(20):8169-8178; cited on the 5/22/2020 IDS) in view of Sidransky (US 2009/0054260 A1; cited on the 5/22/20202 IDS).
It is noted that claim 1 is rejected as being anticipated by Wolff 1. The claim is also rendered obvious as encompassing the embodiments of claim 2.
Regarding claims 1 and 2, Wolff 1 teaches providing a test sample from a subject (p. 8170, Tissue samples and DNA/RNA isolation). Wolff 1 teaches measuring DNA methylations of SOX1 and IRAK3 (p. 8170, Materials and Methods; Supplementary Table 1). Wolff 1 teaches comparing the methylation profile between groups (Supplementary Table 1), including those that have bladder cancer and those that did not. 
Wolf 1 teaches removing background using negative controls (p. 8170, Illumina GoldenGate methylation assay). This calculated methylation value is encompassed by the broad scope of a risk score calculated in the claimed methods, because the risk score is not limited in any manner.

Wolff 1 does not teach the test sample is urine or blood.
However, Sidransky teaches that the analysis of urine and its sediment provide a simple and noninvasive method for detecting methylation markers in the context of cancer, including bladder cancer (para. 198).
It would have been prima facie obvious to the ordinary artisan at the time the instant specification was filed to have used urine and/or its sediment to analyze the methylation status of the markers described by Wolff 1. One would have been motivated to use urine and/or its sediment because it provides a simple and noninvasive method to analyze markers in the context of bladder cancer.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff 1 (Cancer Res. 2010. 70(20):8169-8178; cited on the 5/22/20202 IDS) and Wolff 2 (PLoS Genetics. 2010. 6(4):e1000917; cited on the 5/22/20202 IDS).
It is noted that claim 1 is rejected as being anticipated by Wolff 1. The claim is also rendered obvious as encompassing the embodiments of claims 4-6.
Regarding claims 1 and 5, Wolff 1 teaches providing a test sample from a subject (p. 8170, Tissue samples and DNA/RNA isolation). Wolff 1 teaches measuring DNA methylations of SOX1 and IRAK3 (p. 8170, Materials and Methods; Supplementary Table 1). Wolff 1 teaches comparing the methylation profile between groups (Supplementary Table 1), including those that have bladder cancer and those that did not. 
Illumina GoldenGate methylation assay). This calculated methylation value is encompassed by the broad scope of a risk score calculated in the claimed methods, because the risk score is not limited in any manner.
Wolff 1 states the identified markers can significantly affect the diagnosis and treatment (p. 8177, column 2).
Regarding claim 4, Wolff 1 teaches that SOX1 and IRAK3 are hypermethylated (Supplementary Table 1).
While Wolff 1 teaches the above methods, Wolff 1 does not teach the analysis of L1-MET.
Regarding claims 1 and 5, Wolff 2 teaches providing a test sample from a subject (p. 9, Tissue Collection). Wolff 2 teaches measuring DNA methylations of L1-MET (p. 2, column 2). Wolff 2 teaches comparing the methylation profile between groups (p. 2, column 2), including those that have bladder cancer and those that did not. Wolff 2 states the identified markers can significantly impact the diagnosis and treatment of bladder cancer (p. 2, Author Summary; p. 9, column 2).
Regarding claim 4, Wolff 2 teaches that L1-MET are hypomethylated (p. 2, column 2).
While Wolff 2 teaches the above methods, Wolff 2 does not teach the analysis of SOX1 and IRAK3.
It would have been prima facie obvious to the ordinary artisan at the time the instant specification was filed to have combined the genes identified by Wolff 1, including SOX1 and IRAK3, with the genes identified by Wolff 2 to arrive at the claimed 
It would have been prima facie obvious to the ordinary artisan at the time the instant specification was filed to have used the comparison of risk scores reflected in the methylation levels to determine whether or not a subject has bladder cancer based on the discussion of Wolff 1 and Wolff 2 stating the markers significantly impact diagnosis and treatment of bladder cancer. 

Conclusion
The prior art does not teach or suggest an embodiment of claim 1 in which the one or more polynucleotides consists of the combination of SOX1, IRAK3 and L1-MET as specified in claim 6. Claim 6 limits the scope of the measuring step of claim 1 to measuring a DNA methylation level of at least a portion of one or more polynucleotides in the test sample, where the one or more polynucleotides consist of the combination of SOX1, IRAK3 and L1-MET. The Wolff references cited above teach a large panel of polynucleotides, and do not provide guidance to specifically select a combination consisting of SOX1, IRAK3 and L1-MET.

No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634